DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1 and 3-61 are pending, where Claims 60 and 61 are newly added. Claims 8-13, 15-37, 39-55 and 58-59 are withdrawn as being directed to nonelected species. Claim 2 is cancelled. Thus, Claims 1, 3-7, 14, 38, 56 and 57 are under examination.
NOTE: Applicant elected 1) bullous pemphigus as the specific skin disorder species, 2) 
    PNG
    media_image1.png
    152
    264
    media_image1.png
    Greyscale
 as the specific compound species and 3) formulation 2 on p. 119 as the specific formulation species in the reply filed on 9/24/2019. 

Priority
Pursuant to 35 U.S.C. § 119 (e), this application claims priority to the filing date of United States Provisional Patent Application No. 62/572,251, filed October 13, 2017.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 06/30/2022 and 10/11/2022 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 112
Indefiniteness rejection, necessitated by amendment adding new claims 60-61

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 60 and 61 recite wherein the administration of the compound leads to certain biological responses, i.e., increasing the plasma level of certain cytokines. However, it is unclear how this recitation further limits the claimed method of administering an effective amount of a compound of formula I to treat a subject diagnosed with a skin disorder, particularly, pruritis, bullous pemphigoid (BP), or xerosis.  These limitations are not actual method steps, just desired results that are not further limiting to the claims.

Claim Rejections - 35 USC § 103
Rejection maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 14, 38, 60 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetscher et al. (US 20130266646) in view of Yawalkar et al. (Journal of Investigative Dermatology; Volume 113, Issue 1, July 1999, Pages 43-48) and Ma et al. (J Invest Dermatol (1999); 113:43-48).

Claimed Invention
A method for treating a skin disorder by administering a compound of formula 1, wherein the skin disorder exhibits symptoms of xerosis, pruritus or BP.

Prior art
Fetscher discovered CCR3 antagonists including 
    PNG
    media_image1.png
    152
    264
    media_image1.png
    Greyscale
 (represents a species of instant formula) for the treatment of diseases connected to CCR3 receptor (e.g., asthma, allergic diseases, eosinophilic diseases, eosinophilic esophagitis, eosinophilic gastroenteritis, hypereosinophilic syndrome, etc. - see 0163). See abstract. CCR3 plays a pivotal role in attracting eosinophils to sites of allergic inflammation and in subsequently activating the eosinophils. The chemokine ligands for CCR3 induce eosinophil shape change, increased expression of cellular adhesion molecules, cellular degranulation, and the promotion of migration. CCR3 has been implicated as being an important mediator of inflammatory disorders including allergic diseases and asthma. Accordingly, the agents disclosed by Fetscher inhibit CCR3  receptors and would be useful for treating these disorders and disease. See Fletcher, 0006, 0163.

While Fetscher teaches CCR3 antagonists that interfere with eosinophil recruitment, inflammation and allergic reactions (e.g., eosinophilic diseases, asthma, eosinophilic esophagitis, eosinophilic gastroenteritis), Fetscher does not expressly teach that eosinophil recruitment through CCR3 affects the atopic skin reaction of pruritis (i.e., itching) or atopic dermatitis (i.e., pruritus).

In a study, Yawalkar looked at the expression of CCR3 in atopic dermatitis (AD), which is a characterized by extreme pruritis, and found that CCR3 is significantly increased in lesional skin from atopic dermatitis. See Yawalkar, abstract. In AD eosinophils are well recognized as important effector cells in promoting tissue inflammation and inducing tissue damage through the release of toxic granule proteins, lipid mediators, and cytokines. In this study, enhanced CCR3 expression was found in parallel to increased numbers of eosinophils and deposition of eosinophil granular proteins in the skin lesions of AD. See Yawalkar, paragraph bridging pages 46-47. Because CCR3 is upregulated in AD and likely to represent a major mechanism for promoting tissue inflammation, Yawalkar indicates that CCR3 antagonists are potential candidates for immunotherapy in AD.

Like Yawalkar, Ma teaches that CCR3 plays an essential role in eosinophil recruitment to the skin. Ma further recognizes atopic dermatitis as a common pruritic inflammatory disease involving eosinophil activation and degranulation (abstract). Ma also suggests targeting CCR3 as a possible therapy for atopic dermatitis See p. 627, last paragraph of article. This infer antagonism of CCR3 as therapy against atopic dermatitis.

Accordingly, one of ordinary skill in the art would have found it prima facie obvious to treat pruritic atopic dermatitis by administering a CCR3 antagonist compound such as 
    PNG
    media_image1.png
    152
    264
    media_image1.png
    Greyscale
. The skilled artisan would have a reasonable expectation of success treating pruritus using the claimed compounds in view of the teachings of Fetscher because pruritus, too, was also well-known to be a symptom of allergic inflammation due to CCR3 involvement with eosinophils, and the fact that CCR3 antagonists were already suggested for treating atopic dermatitis. 

The compound structure meets the formula encompassed by Claims 3-7 and 14.

As required by Claim 38, Fetcher teaches that the compounds may be optical and geometrical isomers (e.g. enantiomers, diastereomers, E/Z isomers etc. . . . ) and racemates thereof as well as mixtures in different proportions of the separate enantiomers, mixtures of diastereomers, or mixtures of any of the foregoing forms where such isomers and enantiomers exist, as well as salts, including pharmaceutically acceptable salts thereof. See 0040.

Claims 60 and 61 recite intended results (e.g., increase in plasma level of TNF-α, IL-6, IL-1, IL-5 and/or IL-17) of administering the compound of formula I. Typically, no patentable distinction (no limit on the claim scope) is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim. The limitations wherein said administration of the compound increases the recited cytokines in the plasma of the patient are intended results that do not provide patentable weight to the claim.

Response to Applicant’s arguments
Applicant argues that neither Yawalkar nor Ma provides actual evidence that demonstrates the CCR3 antagonist effects on eosinophil activity, let alone a therapeutic effect on pruritus, xerosis or BP. Applicant states that this is in contrast to the instant specification because the current disclosure provides experimental evidence of the effects CCR3 antagonists have on pruritus, xerosis or BP. As an example of this claim, Applicant points to the last paragraph on page 127 and Fig. 7 that show the Compound 1 effectively reduced skin dryness (xerosis)a trend towards greater efficacy than Dexamethasone. Applicant also points to pages 129-130 and Figures 9-11 as evidence that Compound 1 efficiently reduces certain blood cells and, importantly, reduces blood plasma levels of a number of cytokines. 
Applicant’s arguments were fully considered but are not persuasive. The prior art provides guidance necessary for rendering obvious the treatment of eosinophilic disorders such as atopic dermatitis or pruritus with a CCR3 inhibitor because atopic dermatitis is a common pruritic inflammatory disease involving CCR3 effects on eosinophils eosinophil activation and degranulation and because CCR3 inhibition was disclosed as a therapy to reduce eosinophil activity involved with allergic disorders such as AD. Further and in contrast to Applicant’s assertion, the instant specification does not demonstrate treatment of BP or pruritis.



B.	Claims 1, 3-7, 14, 38, 56, 57, 60 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetscher et al. (US 20130266646) in view of Yawalkar et al. (Journal of Investigative Dermatology; Volume 113, Issue 1, July 1999, Pages 43-48), and Ma et al. (J Invest Dermatol (1999); 113:43-48), as applied to Claims 1, 3-7, 14, 38, 60 and 61, taken further in view of Frezzolini et al. (Eur J Dermatol. Jan-Feb 2002;12(1):27-31).

Claimed Invention
A method for treating a skin disorder by administering a compound of formula 1, wherein the skin disorder exhibits symptoms of bullous pemphigoid (BP).

Prior art
The disclosures for Fetscher, Yawalkar and Ma  are outlined above. Although their combination suggests using CCR3 antagonists for treating pruritis, the combination does not teach treating BP as required by Claims 56 and 57.
However, the same concept of using CCR3 antagonists for treating diseases that involve CCR3 expression and eosinophil infiltration and activation would also hold as being obvious. Given that BP is another disease that involves CCR3 expression and eosinophil recruitment and activation (see Frezzolini; abstract), it would have been obvious to treat BP with the CCR3 antagonist from Fetscher. Frezzolini states:
“Several skin infiltrating inflammatory cells, such as eosinophils, neutrophils and activated T lymphocytes, are involved in bullous pemphigoid (BP) blister formation … A strong immunostaining for eotaxin and CCR3 in BP skin specimens in lesional and, to a lesser extent, in perilesional skin was observed. CCR3 expression was documented on both eosinophils and T cells infiltrating skin lesions.”
See abstract.

Accordingly, one of ordinary skill in the art would have found it prima facie obvious to treat BP by administering a CCR3 antagonist compound such as 
    PNG
    media_image1.png
    152
    264
    media_image1.png
    Greyscale
. The skilled artisan would have a reasonable expectation of success in using the claimed compounds for treating BP in view of the teachings of Fetscher, Yawalkar and Ma because these prior art suggest that inflammatory conditions involving CCR3 expression and activity of eosinophils can be treated with CCR3 antagonists and BP was known to involve inflammation due to CCR3 expression with eosinophils infiltration. 

The compound structure meets the formula encompassed by Claims 3-7 and 14 and 57.

As required by Claim 38, Fetcher teaches that the compounds may be optical and geometrical isomers (e.g. enantiomers, diastereomers, E/Z isomers etc. . . . ) and racemates thereof as well as mixtures in different proportions of the separate enantiomers, mixtures of diastereomers, or mixtures of any of the foregoing forms where such isomers and enantiomers exist, as well as salts, including pharmaceutically acceptable salts thereof. See 0040.

Bullous Pemphigoid meets the disease claimed in Claim 56.

Response to arguments
Applicant argues that Frezzolini fails to remedy the deficiencies of Fetscher, Yawalkar and Ma. However, there are no deficiencies in the combination of these prior art references as alleged by Applicant. Therefore, the rejection is still deemed to be proper and is, therefore, maintained. 

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRIS E SIMMONS/Examiner, Art Unit 1629    

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629